 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA

10
     Scott Johnson,                                )   Case No.: 2:14-cv-02838-WBS-AC
11                                                 )
                  Plaintiff,                       )   [PROPOSED] ORDER ON REQUEST
12                                                 )   FOR CONTINUANCE OF DEBTOR
        V.                                         )   EXAMINATION
13   Charan Singh Dhillon, et al.,                 )
                                                   )
14              Defendants.                        )   Date:         5/1/19
                                                   )   Time:         10:00 a.m.
15                                                 )   Courtroom:   26
                                                   )
16                                                 )
17
                                               ORDER
18
             Having read the foregoing request, and good cause appearing, it is hereby ORDERED
19
     that the Debtor Examination RE: Enforcement of Judgment of Charan Singh Dhillon is
20
     continued from 1/9/19 to 5/1/19 at 10:00 am in Courtroom 26, 8th floor of court located at 501
21
     I street, Sacramento, CA 95814.
22
             IT IS SO ORDERED.
23
     DATED: January 7, 2019
24
25
26
27
28


     Proposed Order             -1-
